Citation Nr: 0811987	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-44 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
November 1980.  He died in May 2003.  The appellant is his 
mother.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In January 2007, the Board remanded the 
case to the RO via the Appeals Management Center (AMC) in 
order to obtain medical treatment records and a medical 
opinion from an appropriate physician.


FINDINGS OF FACT

1.  The veteran died in May 2003.

2.  At the time of the veteran's death, service connection 
was in effect for paranoid schizophrenia, evaluated at 100 
percent disabling.

3.  The death certificate lists the immediate cause of death 
as congestive heart failure with underlying causes of 
ventricular dysrhythmia and liver failure.

4.  The veteran's service-connected paranoid schizophrenia 
was not a primary, nor contributory, cause of the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse, children, and parents who can establish, among other 
things, that the veteran died from a service-connected 
disability.  38 U.S.C.A. §§ 1310, 1311.  Service connection 
for the cause of the veteran's death can be established by 
showing that a service-connected disability was either (1) 
the principal cause of death or (2) a contributory cause of 
death.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was (1) the immediate or 
underlying cause of death or (2) etiologically-related to the 
cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principle cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

At the time of the veteran's death, service-connection was in 
effect for paranoid schizophrenia.  The death certificate 
provides that the immediate cause of the veteran's death was 
congestive heart failure with underlying causes of 
ventricular dysrhythmia and liver failure.  It does not 
attribute the cause of the veteran's death to paranoid 
schizophrenia, either as the immediate cause of death or as a 
contributory cause of death.

The appellant presents two possible ways in which the 
veteran's service-connected schizophrenia caused his death.  
First, she contends that the schizophrenia caused the 
veteran's substance abuse problems, which ultimately led to 
his death.  Additionally or alternatively, she contends that 
the medication prescribed to control the schizophrenia, 
namely Haldol, contributed to his death.

C. J. Jos, M.D., Chief of Psychiatry and Professor of 
Psychiatry at St. Louis University Medical Center, reviewed 
the veteran's claims file including newly obtained treatment 
records pursuant to the Board's remand.  Dr. Jos' opinion 
directly counters the appellant's contentions.  

First, Dr. Jos opines that there is no reason to believe the 
veteran's schizophrenia caused the substance abuse which in 
turn caused his death.  He explains that there is a high co-
morbidity between schizophrenia and substance abuse; but 
schizophrenia did not cause the substance abuse and substance 
abuse did not cause the schizophrenia.

Secondly, Dr. Jos opines that there is no reason to believe 
that the medication prescribed for schizophrenia caused the 
veteran's death.  The medication history is noted:  Haldol, 
Prolixin, Risperidone, and Zyprexa.  The opinion notes that 
there is no clear scientific evidence that the anti-psychotic 
medications can cause sudden death.  Kaplan and Sadock, 8th 
edition, states "no evidence indicates that the incidence of 
such deaths changed in psychiatric patients after the 
introduction of anti-psychotics."

The Board acknowledges the article submitted by the 
appellant's representative in July 2006 entitled 
"Schizophrenia Drugs Can Also Trigger Irregular Heartbeat."  
The article warns doctors to administer drugs such as Haldol 
"cautiously."  There is no evidence to suggest that the 
veteran's treatment providers prescribed any medication 
improperly.  Furthermore, Dr. Jos' opinion is more probative 
because he took into account the veteran's actual history.  
He noted cardiomyopathy, congestive cardiac failure, 
seizures, stroke, deep vein thrombosis with pulmonary 
embolism, and ventricular fibrillation with cardiac arrest. 

Accordingly, the Board finds that the competent medical 
evidence of record is against finding that the veteran's 
death from congestive heart failure was due to his service-
connected paranoid schizophrenia.  While the Board is 
grateful for the veteran's service, the preponderance of the 
evidence is against the appellant's claim.  The Board has 
considered the doctrine of reasonable doubt to the appellant 
but it does not find that the evidence is of such approximate 
balance as to warrant its application.  38 U.S.C.A. § 5107.

Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    


The Board acknowledges that the RO's October 2004 letter 
describing the evidence needed to support the appellant's 
claim and the February 2007 letter containing the specific 
notice required by Dingess, supra, were mailed after the 
September 2003 rating decision.  The October 2004 letter 
described the evidence necessary to substantiate a claim for 
service connection for cause of death, identified what 
evidence VA was collecting, requested the appellant to send 
in particular documents and information, and identified what 
evidence might be helpful in establishing her claim.  
Although the notice was not timely as defined by Pelegrini, 
the appellant was not prejudiced by the delay.  She had ample 
time after the notice to submit additional evidence and 
information to support her claim before the most recent 
supplemental statement of the case was issued in December 
2007.

The Board also acknowledges that the appellant was not 
provided the specific notice required by Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  Hupp holds in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  In this case, the appellant was aware 
that the veteran was service-connected for paranoid 
schizophrenia and presented evidence and argument to support 
her claim that the veteran's death was related to that 
service-connected disability.  The Board, therefore, 
concludes that the appellant was not prejudiced by not being 
given a list of the veteran's service-connected disabilities 
in the section 5103(a) notice.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
retrieving the veteran's claims folder, by obtaining the 
veteran's medical treatment records from VA facilities, and 
by obtaining medical opinions.
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


